Citation Nr: 0532062	
Decision Date: 11/28/05    Archive Date: 12/07/05

DOCKET NO.  97-24 337	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to an increased rating for low back strain, rated 
as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The veteran had honorable active service from December 1971 
to March 1973.

This appeal arises from a January 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California, that granted an increased (10 
percent) evaluation for low back strain.  Jurisdiction over 
the veteran's claim has been transferred to the San Diego, 
California RO. 

In August 2002, the Board remanded the case for additional 
development.  

The veteran failed to report for a hearing before a Veterans 
Law Judge in August 2002.  The hearing request is deemed 
withdrawn.  38 C.F.R. § 20.702(d) (2005).

In August 2002, the Board undertook development of the 
evidence.  Thereafter, the regulation authorizing the Board 
to develop evidence was invalidated.  See Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003).   In March 2004, the Board remanded the 
case for additional development.  


FINDING OF FACT

The veteran failed without explanation to report for two 
necessary VA examinations scheduled to evaluate his claim for 
an increased rating.


CONCLUSIONS OF LAW

VA is required to deny the veteran's claim for an increased 
rating for low back strain.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. § 3.655(a),(b) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA) 

The VCAA redefined VA's duty to assist and enhanced VA's duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  See 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & 
Supp 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)) 
(2005).

Under the VCAA, VA has a duty to tell a claimant what 
evidence is needed to substantiate a claim, what evidence the 
claimant is responsible for obtaining and what evidence VA 
will undertake to obtain.  38 U.S.C.A. § 5103(a) (West 2002).  
VA has also undertaken to tell claimants to submit relevant 
evidence in their possession.  38 C.F.R. § 3.159(b) (2005).  

VA has made required efforts to notify the veteran of the 
information and evidence needed to substantiate his claim.  
VA provided a rating decision, a statement of the case, 
supplemental statements of the case, and VCAA notice letters 
sent in January 2002 and in March 2004.  The Board provided 
additional information in its March 2004 remand.  These 
documents provided notice of the law and governing 
regulations as well as the reasons for the determination made 
regarding the claim.  They thereby served to tell him of the 
evidence needed to substantiate the claim.  

The Board's most recent remand and correspondence from VA's 
Appeals Management Center (AMC) explained that evidence 
needed to substantiate the claim was a current VA 
examination.

The March 2004 VCAA letter also told the veteran what 
evidence he was responsible for obtaining, and what evidence 
VA would undertake to obtain.  The remand and the 
correspondence explained that the veteran was responsible for 
reporting for scheduled examinations.  The March 2004 letter 
specifically told him to submit recent relevant evidence 
showing the current status of his disability, and to advise 
VA of any evidence or information that would support his 
claim.

The record shows that VA provided required notice after the 
initial adverse decision on his claim.  VA should generally 
provide this notice prior to the initial adverse decision.  
Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004).  
Delayed notice is, however, generally not prejudicial to a 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  
The veteran was not prejudiced in this case, because he 
neither submitted or reported additional evidence in response 
to the VCAA notice.

VA has met its duty to assist in obtaining any relevant 
evidence available to substantiate the claims.  VA scheduled 
the veteran for examinations and sought all treatment records 
reported in the record.  38 U.S.C.A. § 5103A (b)-(d) (West 
2002).

Background

The veteran's service medical records (SMRs) reflect that he 
slipped and fell, injuring his low back.  His separation 
examination reflects chronic low back strain.

The veteran applied for service connection for residuals of a 
low back injury in March 1973.  In April 1973, VA granted 
service connection for low back strain and assigned a 
noncompensable rating under Diagnostic Code 5295.  No VA 
examination was scheduled. 

In February 1995, the veteran reported that low back pain had 
increased to a point where over-the-counter painkiller was 
ineffective.  

According to a September 1995 VA outpatient treatment report, 
the veteran had low back pain with periodic numbness in the 
legs, but no weakness or bowel or bladder complaint.  
Tenderness over the lumbosacral spine was noted.  

VA evaluated the low back in October 1995.  The veteran 
reported that he was required to wear a back brace at work 
and that he had numbness from the waist down.  The examiner 
noted that the veteran had a steady gait, decreased range of 
motion, full strength, and normal, equal deep tendon 
reflexes.   The assessment was chronic back pain.  During a 
follow-up appointment in December, a back brace was fitted.  
The veteran complained of numbness.  

In January 1997, the veteran reported continued back pain and 
submitted a January 1997 private chiropractor report.  The 
report notes that dorso-lumbar range of motion was to 80 
degrees of flexion with pain, to 30 degrees of extension with 
pain, to 10 degrees of right lateral flection with pain, to 
20 degrees of left lateral flexion with pain, to 25 degrees 
of right rotation with pain, and to 30 degrees of left 
rotation with pain.  The pain was focal at L4-L5, 
bilaterally, and radiated into the legs.  Temporary 
incapacitation from pain was noted.  

The veteran underwent a VA orthopedic compensation 
examination in September 1997.  The examiner noted a history 
of a cracked vertebra and possible herniated disk.  The 
veteran reported episodes of lower extremity numbness 
extending to the feet and localized low back pain.  These 
episodes caused him to be bedridden for several days.  The 
episodes were weekly, over the last few years.  There was no 
bowel or bladder dysfunction.  

The examiner found slight thoracic spine kyphosis, no fixed 
deformity, fair low back musculature, and limitation of 
motion.  The lumbar spine flexed to 70 degrees, extended to 
15 degrees, and laterally flexed and rotated to 15 degrees in 
each direction.  The veteran grimaced with pain during range 
of motion testing.  

The examiner found the right hamstring and the left hip 
flexor to be somewhat weak, secondary to low back pain.  4/5 
strength was reported.  All other lower extremity strength 
was full.  Straight leg raising test was positive for pain, 
but did not cause lower extremity numbness.  Deep tendon 
reflexes were 1+ and symmetrical.  X-rays showed a large 
anterior osteophyte at L4, suggesting an old healed anterior 
wedge compression fracture.  Also shown was mild anterior 
wedging at T12 with minimal degenerative disc disease at T10-
12.

The diagnoses were status post anterior vertebral compression 
fractures, exact level not possible to determine, although 
very likely involving L4 and the vertebrae at the 
thoracolumbar junction (T12-L1).  The examiner opined that 
numbness was possibly secondary to hypertrophied ligamentum 
flavum with impingement of the thecal sac and nerve roots, 
which occur during certain twisting movements.  Limitation of 
motion of the lumbar spine was secondary to low back pain.  
These likely represent residuals of a longitudinal 
compression injury with anterior compression fractures 
suffered in a fall.  

The veteran failed to report for a scheduled VA examination 
in May 2003.  In October 2004, the appeals management center 
incorrectly notified the veteran that if he failed to report 
for an examination without good cause, his claim would be 
rated on the evidence of record; however, the appeals 
management center added that if he failed to report it might 
have to deny his claim.  The claims file reflects that the 
veteran failed to report for an examination in November 2004.  

In March 2005, VA sent the veteran a letter requesting that 
he contact VA's Appeals Management Center (AMC) concerning 
his failure to report for an examination.  The veteran did 
not respond to the letter.

In August 2005, the veteran's representative noted that the 
veteran had not responded to his letter from VA and that they 
had no further argument or evidence to submit. 

Disability Ratings

Disability ratings are based upon the average impairment of 
earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2005).  
Diagnostic codes identify the various disabilities.  
38 C.F.R. Part 4.  The entire medical history is reviewed 
when making disability evaluations.  38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  

In determining the current level of impairment, the 
disability must be considered in the context of the whole 
recorded history, including service medical records. 
38 C.F.R. § 4.2. 

Where there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  38 C.F.R. § 4.7.  

Evaluation of a disability includes consideration of the 
ability to engage in ordinary activities, including 
employment, and functional impairment.  DeLuca v. Brown, 
8 Vet. App. 202 (1995); 38 C.F.R. § 4.10, 4.40, 4.45 (2005). 

VA's General Counsel (GC) held that where a law or regulation 
changes during the pendency of a claim for an increased 
rating, the Board should first determine whether the revised 
version is more favorable to the veteran.  In so doing, it 
may be necessary to apply both the old and new versions of 
the regulation.  If the revised version of the regulation is 
more favorable, the retroactive reach of that regulation 
under 38 U.S.C.A. 5110(g) (West 2002) can be no earlier than 
the effective date of that change.  VA must apply only the 
earlier version of the regulation for the period prior to the 
effective date of the change.  VAOPGCPREC 3-2000 (2000).  As 
such, VA must consider the claim for an increased rating for 
the lumbar spine pursuant to the former criteria during the 
course of the entire appeal, and since the effective date of 
each revision, i.e., September 23, 2002 and September 26, 
2003, applying whichever version or versions is/are more 
favorable to the veteran.  See also DeSousa v. Gober, 10 Vet. 
App. 461, 467 (1997). 

Lumbosacral strain has been rated 10 percent disabling under 
Diagnostic Code 5295 for the entire appeal period.  

Pain on motion due to lumbosacral strain warrants a 10 
percent rating.  With muscle spasm on extreme forward 
bending, and loss of lateral spine motion, unilateral, in 
standing position, the disability is rated 20 percent.  A 40 
percent rating is warranted for severe lumbosacral strain 
manifested by listing of the whole spine to the opposite 
side, positive Goldthwaite's sign, marked limitation in 
forward bending in standing position, loss of lateral motion 
with osteoarthritic changes, or some of the above with 
abnormal mobility on forced motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5295 (2002).

Comparing the manifestations to the criteria of Diagnostic 
Code 5295, the Board finds that the criteria of a 20 percent 
rating are more nearly approximated.  While muscle spasm is 
not shown, there is considerable loss of lateral spine motion 
in the standing position.  The criteria for a 40 percent 
rating are not more nearly approximated because there is no 
evidence of abnormal mobility on forced motion.

Under Diagnostic Code 5292, limitation of motion of the 
lumbar spine is rated as follows: slight limitation of motion 
of the lumbar spine warrants a 10 percent evaluation.  
Moderate limitation of motion of the lumbar spine warrants a 
20 percent evaluation.  A 40 percent evaluation requires 
severe limitation of motion.  38 C.F.R. § 4.71a, Diagnostic 
Code 5292.  

In September 2002 and September 2003, VA published additional 
rating criteria for various spine disabilities and renumbered 
various diagnostic codes.  Diagnostic Code 5292 has been 
deleted and lumbar spine limitation of motion is rated under 
the following general rating formula for diseases and 
injuries of the spine.  

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease 

Unfavorable ankylosis of the entire 
spine.......................................100

Unfavorable ankylosis of the entire thoracolumbar 
spine............................................................................
...............50

Unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine.............................................................40

Forward flexion of the cervical spine 15 degrees or less; or, 
favorable ankylosis of the entire cervical 
spine.........................................................30

Forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, forward flexion 
of the cervical spine greater than 15 degrees but not greater 
than 30 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, the 
combined range of motion of the cervical spine not greater 
than 170 degrees; or, muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or  abnormal 
kyphosis..........................20

Forward flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees; or forward flexion 
of the cervical spine greater than 30 degrees but not greater 
than 40 degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 
335 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the height.......................................................10

Note (1): Evaluate any associated neurologic 
abnormality, including bowel or bladder 
impairment, separately, under an appropriate 
Diagnostic Code.  

Note (2): Provides normal ranges of motion of the 
cervical and thoracolumbar spines.  

Note (3): In exceptional cases, an examiner my 
state that a particular range of motion is 
considered normal in an atypical individual.  

Note (6): Separately evaluate disability of the 
thoracolumbar spine and cervical spine segments, 
except when there is unfavorable ankylosis of both 
segments, which will be rated as a single 
disability.  

5235 Vertebral fracture or dislocation
 5236 Sacroiliac injury and weakness
 5237 Lumbosacral or cervical strain
 5238 Spinal stenosis
 5239 Spondylolisthesis or segmental instability
 5240 Ankylosing spondylitis
 5241 Spinal fusion
 5242 Degenerative arthritis of the spine (see 
also Diagnostic Code 5003)
 5243 Intervertebral disc syndrome

Under Diagnostic Code 8526, mild incomplete paralysis of the 
femoral nerve warrants a 10 percent rating.  Moderate 
incomplete paralysis of the femoral nerve warrants a 20 
percent rating.  Severe incomplete paralysis warrants a 30 
percent rating.  38 C.F.R. § 4.124a, Diagnostic Code 8526.  

When entitlement to an increased rating cannot be established 
or confirmed without a current VA examination or 
reexamination and a claimant, without good cause, fails to 
report for such examination, the claim shall be denied.  
38 C.F.R. § 3.655(a),(b) (2005). 

In this case the veteran failed to report for a VA 
examination in May 2003.  In its March 2004 remand the Board 
provided notice to the veteran that an examination was 
necessary to evaluate his claim in light of changes to the 
rating schedule.  The veteran was scheduled for another 
examination in November 2004, the veteran failed to report 
for this examination.  The veteran has offered no explanation 
for his failure to report for these examinations.

In March 2005, the AMC advised the veteran that it had 
received notice that he had failed to report for the 
scheduled examination.  The veteran did not respond to this 
notice, or to a notice from the Board that it intended to 
consider the provisions of 38 C.F.R. § 3.655.

The undisputed evidence is that the veteran failed without 
cause to report for VA examinations.  The actual notice 
letters whereby he was told to report for the examinations 
are not part of the record.  However, the veteran was given 
notice that VA found he had not reported for the 
examinations, and he has not asserted that notice of the 
examinations was absent.  The presumption of regularity 
requires the Board to find that he did receive notice of the 
examinations.  See Baxter v. Principi, 17 Vet App 407 (2004) 
(holding that presumption of regularity is not rebutted 
unless there is an allegation of non-receipt of the disputed 
notice).

As was explained in the Board's remand, these examinations 
were necessary to evaluate his entitlement to an increased 
rating.  Not only have there been significant changes to the 
rating criteria, but there has been no recent examination to 
determine the current severity of the back disability.  
Because the veteran failed without good cause to report for 
examinations needed to evaluate his claim for an increased 
rating, the claim must be denied.  38 C.F.R. § 3.655(b).


ORDER

An increased rating for low back strain is denied.


	                        
____________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


